Citation Nr: 0429345	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Brother


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for PTSD.

The veteran testified before the undersigned at a Board 
videoconference hearing in February 2004.  The transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development, and enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
This assistance specifically includes assisting a claimant in 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt.  38 U.S.C.A. § 5103A(b)(1) (West 2002).


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994))]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board notes that the veteran does not 
allege combat participation and the veteran's service records 
do not reflect receipt of medals or decorations that 
specifically denote combat with the enemy. 

The veteran generally claims that he was exposed to numerous 
stressors during his service in Vietnam, including learning 
about the sudden and unexpected deaths of his aunt and his 
cousin while in service.  The Board notes that the older 
version of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, (DSM-III-R) 
excluded what was referred to as "simple bereavement" as 
the basis for a valid PTSD diagnosis.  However, the currently 
adopted DSM-IV version does provide that a valid stressor may 
be "...learning about the sudden, unexpected death of a family 
member or a close friend..."  DSM-IV at 424.

In a March 2002 out-patient medical note from the VA Medical 
Center (VAMC) in Fayetteville, Arkansas a VA doctor opined 
that "the death of significant family members while in 
service and his subsequent exposure to possible death in the 
line of duty in Vietnam" are "sufficient stressors" to 
produce and prolong the veteran's anxiety condition, 
including PTSD, generalized anxiety disorder and panic 
disorder with symptoms of agoraphobia.  During the February 
2004 Board hearing the veteran testified that hearing of his 
aunt's and cousin's deaths made him extremely upset.  
Confirmation of these deaths (i.e., death certificates) are 
not part of the record and it appears that VA never advised 
the veteran of their relevance to his appeal or made any 
effort to obtain them.  On remand, the RO, as part of its 
duty to assist, should undertake efforts to obtain additional 
information that may corroborate the veteran's claimed 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

If, after development of the above issue, the RO discovers 
that the veteran's aunt and cousin died while the veteran was 
in service, the VCAA will also require the RO to provide a VA 
medical examination since there appears to be a causal 
connection between something that happened in service and the 
veteran's current PTSD.  38 U.S.C.A. § 5103A.  

In this case, the record reveals that the veteran was last 
afforded a VA examination in October 2002.  This examination 
diagnosed the veteran with PTSD.  This examination, however, 
focused primarily on the veteran's claimed stressor of 
exchanging movies and mail in Vietnam.  It did not discuss 
the veteran's specific stressor of learning about the deaths 
of his aunt and cousin while in the service.  If, after 
development of the above issue, the RO corroborates the 
veteran's claimed stressors regarding the deaths of his aunt 
and cousin, the RO should obtain a new VA examination in 
order to determine whether the veteran's PTSD is a result of 
these claimed stressors.

Also, the veteran has been receiving disability benefits from 
the Social Security Administration (SSA) since the mid 1970s.  
VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCCA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide all information 
regarding the deaths of his aunt and 
cousin.  The veteran's response should be 
associated with the claims file.

2.  If the veteran provides sufficient 
documentation of the alleged deaths, the 
RO should request the official records 
regarding deaths (i.e., death 
certificates).  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  Request the veteran's adjudication 
and medical records from the Social 
Security Administration.

4.  If, after development of the above 
issue, the RO discovers that the 
veteran's aunt and/or cousin died between 
January 1964 and December 1967, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine whether or not hearing about 
the deaths of his aunt and/or cousin in 
service contributed to his PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  


All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically determine:
 	- whether it is more likely than not 
that the veteran's hearing about the 
deaths of his aunt and/or cousin 
contributed to his PTSD.  

In answering this question, the examiner 
should address each of the DSM-IV 
criteria for PTSD and whether they have 
been met in this case.  For example, even 
if Criterion A1 may have been met based 
on the deaths of the veteran's family 
members, have Criterion A2 through F been 
met? 

5.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




